        Case 5:18-cv-06164-EJD Document 124 Filed 05/24/21 Page 1 of 2



 1   DAVID H. KRAMER, SBN 168452
     MAURA L. REES, SBN 191698
 2   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 3   650 Page Mill Road
     Palo Alto, CA 94304-1050
 4   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 5   dkramer@wsgr.com
     mrees@wsgr.com
 6
     Attorneys for Defendant
 7   Google LLC

 8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN JOSE DIVISION
11

12
     In re GOOGLE PLUS PROFILE               )   CASE NO.: 5:18-cv-06164-EJD
13   LITIGATION                              )
                                             )   DEFENDANT GOOGLE LLC’S
14                                           )   STATEMENT OF NON-
                                             )   OPPOSITION TO MOTION TO
15                                           )   APPROVE SETTLEMENT WITH
                                             )   OBJECTOR
16                                           )
                                             )
17                                           )   Judge: Hon. Edward J. Davila
                                             )
18                                           )
                                             )
19                                           )
                                             )
20                                           )

21

22

23

24

25

26

27

28


     STATEMENT OF NON-OPP.                                       CASE NO.: 5:18-CV-06164-EJD
        Case 5:18-cv-06164-EJD Document 124 Filed 05/24/21 Page 2 of 2



 1          Pursuant to Civil L.R. 7-3(b), Defendant Google LLC states that it does not oppose the

 2   Motion to Approve Settlement with Objector (ECF 123).

 3

 4   Dated: May 24, 2021                            Respectfully submitted,
                                                    WILSON SONSINI GOODRICH & ROSATI
 5                                                  Professional Corporation

 6                                                  By: /s/ Maura L. Rees
                                                        Maura L. Rees
 7                                                      mrees@wsgr.com

 8                                                  Attorneys for Defendant
                                                    Google LLC
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     STATEMENT OF NON-OPP.                          1                     CASE NO.: 5:18-CV-06164-EJD
